Citation Nr: 0816137	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-28 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
residuals of a fracture of the left clavicle.

2.  Entitlement to a compensable initial evaluation for 
hepatitis A.

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from April 1971 to March 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2002 and later by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).   

The issues being appealed originally included entitlement to 
an increased rating for chondromalacia patella of the left 
knee, rated as 10 percent disabling.  However, in a decision 
of March 2008, the RO expanded to award of compensation to 
include service connection for medial arthrosis of the left 
knee, status post replacement, and assigned a 100 percent 
disability rating.  Accordingly, that issue has been granted 
in full and is no longer on appeal.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a fracture of the left clavicle do not 
include malunion, loose movement, nonunion, or impairment of 
the shoulder joint.  

2.  The medical evidence shows that the veteran does not have 
any liver damage, intermittent fatigue, malaise, anorexia, 
incapacitating episodes or any other manifestations due to 
his service-connected hepatitis A.




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
residuals of a fracture of the left clavicle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Part 4, Diagnostic Code 5203 (2007).

2.  The criteria for a compensable initial rating for 
hepatitis A are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, and 4.114, Code 7345 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and Assist

The VA has a duty to provide notification and assistance with 
the development of evidence pursuant to the Veterans Claims 
Assistance Act of 2000.  Initially, the Board finds that the 
content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
available service medical records and post service records 
have been obtained.  He has withdrawn a hearing request.  The 
veteran was afforded VA examinations.  The Board finds that 
the reports contain all information required to evaluate the 
claims.  The report reflects that the examiner review the 
claims file, conducted a mental status examination, and set 
forth all findings and conclusions.   

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To A Compensable Evaluation For Residuals
 Of A Fracture Of The Left Clavicle.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  The Board must 
also consider the effect of pain on those activities, if 
appropriate. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Because the appeal 
for higher evaluations arise from the initial rating decision 
which established service connection for each disability and 
assigned the initial disability evaluation, the entire rating 
period is to be considered including the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Diagnostic Code 5203 provides for a 10 percent rating for 
malunion of the clavicle or scapula, or nonunion without 
loose movement of the clavicle or scapula. A 20 percent 
rating is warranted for a clavicle or scapula impaired by 
dislocation or nonunion with loose movement.  Those criteria 
also instruct that the evaluator can alternatively rate on 
impairment of function of the contiguous joint. 38 C.F.R. § 
4.71a, DC 5203. Under 38 C.F.R. § 4.31, however, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  

The relevant evidence includes the report of a joints 
examination conducted by the VA in July 2002.  The report 
reflects that the veteran had a history of sustaining an 
injury to the left shoulder in 1974 in service when he 
fractured his left clavicle while skiing.  On examination, 
his left shoulder had a deformed clavicle, but there was 
otherwise a normal range of motion and no tenderness.  

The veteran was afforded another VA examination in April 
2006.  The report shows that he had experienced some 
prominence of the clavicle since the fracture in service, but 
the only real problem he had was if he wore a back pack or 
other similar strap which pressed down on the clavicle and 
caused a dull ache.  Otherwise, the shoulder reportedly 
functioned quite well with no flare-ups.  It was noted on 
physical examination that the veteran's left clavicle had a 
definite degree of prominence compared to the other clavicle, 
but the clavicle itself was quite smooth and quite stable.  
There was no evidence of any type of motion at the old 
fracture site, and there was only a little dull pain on 
pressure there.  Range of motion of the left shoulder was 
full at 180 degrees of abduction and forward flexion, 90 
degrees of internal rotation, and 45 degrees of external 
rotation.  There was no evidence of abnormality in the 
rotator cuff.  The pertinent diagnosis was fractured clavicle 
with uneventful union.  A diagnosis following an x-ray of the 
clavicle was healed clavicular fracture with no acute 
abnormality.   

Based on the foregoing, the Board finds that the residuals of 
a fracture of the left clavicle do not include malunion, 
loose movement, nonunion, or impairment of the shoulder 
joint.  The Board is of the opinion that the prominence of 
the clavicle is not so significant as to be considered to be 
a malunion of the fracture.  In addition, the VA examination 
specifically showed that loose movement and nonunion were not 
present, and that the veteran had full use of his shoulder 
joint.  Accordingly, the Board concludes that the criteria 
for a compensable initial rating for residuals of a fracture 
of the left clavicle have not been met.

II.  Entitlement To A Compensable Evaluation For Hepatitis A.

A liver disorder may be rated under Diagnostic Code 7345 
which provides that with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy, a 100 percent rating is warranted.  A 60 
percent evaluation is to be assigned when there is moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
For minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures, a 30 percent rating is appropriate.  
Demonstrable liver damage with mild gastrointestinal 
disturbance warrants a 10 percent evaluation.  A 
noncompensable rating is to be assigned for healed, 
nonsymptomatic hepatitis. Code 7345.

The report of a VA examination conducted in July 2002 noted 
that the veteran stated that he had hepatitis A in 1973 
manifested by nausea, vomiting, abdominal pain, and jaundice.  
He reportedly had no residual from this.  On examination, he 
was not jaundiced.  The liver was not enlarged, and there was 
no tenderness.  Abdominal examination was negative.  The 
pertinent diagnosis was history of hepatitis A, no residuals.  

The report of a liver examination conducted by the VA in 
April 2006 reflects that the veteran had a history of having 
jaundice and liver disease in 1973 while on active duty.  It 
was noted that recent blood tests had been negative for 
hepatitis with the exception of hepatitis C which was 
positive.  The veteran was asymptomatic, though it was noted 
that he had a history of pancreatitis without exacerbation 
for the past year.  It was stated that he had no 
incapacitating episodes of liver disease within the last 12 
month period.  With respect to whether there were current 
symptoms, it was stated "No."  The examiner also stated 
that there were no significant effects on the usual 
occupation, and no effects on daily activities.  

The Board finds that the medical evidence shows that the 
veteran does not have any liver damage, intermittent fatigue, 
malaise, anorexia, incapacitating episodes or any other 
manifestations due to his service-connected hepatitis A.  The 
examination report in 2002 noted that there were no 
residuals, and the examination report from 2006 noted that 
there were no symptoms.  Accordingly, the criteria for an 
initial compensable rating for hepatitis A are not met.  38 
U.S.C.A. § 5107(b).


ORDER

1.  A compensable initial evaluation for residuals of a 
fracture of the left clavicle is denied.

2.  A compensable initial evaluation for hepatitis A is 
denied.


REMAND

In a rating decision of May 2006, the RO denied an increased 
rating for hepatitis A, and also indicated, in essence, that 
hepatitis C could not be considered when assigning a rating 
for the service-connected hepatitis A.  In this rating 
decision the RO implicitly denied service connection for 
hepatitis C.  Subsequently, in a written statement dated in 
June 2006, the veteran stated that he disagreed with the VA 
rating dated May 2006 regarding hepatitis C.  The RO has 
never issued a statement of the case on that.  Due process 
considerations mandate that the case be REMANDED for a 
statement of the case on that issue.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999) (holding that, where notice of 
disagreement is filed with decision and no statement of the 
case has been issued, the Board must remand, not refer, that 
issue to the RO for issuance of a statement of the case).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the rating decision of 
May 2006 which effectively denied service 
connection for hepatitis C.  The RO 
should then allow the veteran 60 days 
within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of those issues to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  

2.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over this issue if he files 
a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


